Citation Nr: 0621011	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-33 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an increased rating of 10 percent for 
lumbodorsal strain from January 4, 2000 to September 25, 
2003. 

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling from 
September 26, 2003.  

4.  Entitlement to an effective date earlier than September 
26, 2003 for a 20 percent rating for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran had military service from June 1978 to July 1981, 
from January 1989 to July 1989, and from February to May 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, wherein the 
RO denied service connection for PTSD, and continued a 10 
percent evaluation assigned to the service-connected low back 
disability.  The veteran timely appealed this determination 
to the Board.  By a March 2006 rating, the RO increased the 
rating assigned to the service-connected lumbosacral strain 
from 10 to 20 percent disabling, effective September 26, 
2003.  Thus, the issues have been framed as those listed on 
the title page.  

During the appeal period, the claims files were transferred 
to the RO in Cleveland, Ohio, and they have processed the 
claims since that time.  In September 2004, the veteran 
testified before the undersigned at a hearing at the RO.  A 
copy of the hearing transcript has been associated with the 
claims files.   

In December 2004, the Board remanded the veteran's claims of 
entitlement to service connection for PTSD and entitlement to 
an increased evaluation for service-connected lumbosacral 
strain to the RO for additional development.  The requested 
development has bee completed and the case has returned to 
the Board for appellate consideration.  
(The issues of entitlement to an increased evaluation for 
lumbosacral strain, currently evaluated as 20 percent 
disabling, from September 26, 2003 and entitlement to an 
effective date earlier than September 26, 2003 for a 20 
percent rating for lumbosacral strain will be addressed in 
the remand that follows the order of the decision below).  


FINDINGS OF FACT

1.  The weight of the competent evidence is against a finding 
that the appellant developed post-traumatic stress disorder 
(PTSD) as a result of military service.

2.  The rating criteria for evaluating disabilities of the 
spine were change during the course of this appeal.  The 
period being considered in the decision herein for the 
service-connected low back disability, i.e., January 4, 2000 
to September 25, 2003, does not involve consideration of the 
revised regulations, which became effective September 26, 
2003.  

3.  From January 4, 2000 to September 25, 2003, the veteran's 
lumbodorsal strain was manifested by complaints of right 
paraspinal tenderness and full range of motion; there was no 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position or 
severe lumbosacral strain.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for PTSD 
are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 4.125 (2005).

2.  The criteria for an increased rating in excess of 10 
percent for lumbodorsal strain, from January 4, 2000 to 
September 25, 2003, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45 (2005); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board observes that the RO apprised the veteran of VA's 
duties to both notify and assist in correspondence, dated in 
a January 2005 letter.  In particular, the letter informed 
the veteran that to substantiate his claim for PTSD, he must 
demonstrate that he has a current diagnosis that is related 
to service.  For his increased evaluation claim, the RO 
informed the appellant that he needed to submit evidence that 
demonstrated that his low back disability had increased in 
severity.  The veteran was instructed to submit or identify 
evidence relevant to his claims, to include a statement from 
a doctor, private or VA.  The letter advised the veteran that 
VA must make reasonable efforts to assist him in getting 
evidence, including service medical records, VA out-patient 
treatment records and examination reports, or relevant 
records held by any government agencies.  The veteran was 
told that it was his responsibility to submit all records not 
in the possession of a Federal agency, which includes records 
in his possession.  In addition, in a September 2002 
statement of the case and supplemental statement of the 
cases, issued in April 2004 and March 2006, the RO informed 
the veteran of the laws and regulations pertaining to his 
claims.  Thus, the discussion contain in the January 2005 
letter, as well as the substance of information provided in 
the statement and supplemental statement of the cases, 
collectively furnished the veteran notice of the types of 
evidence he still needed to send to VA, the types of evidence 
that VA would assist in obtaining, and in effect requested 
that the veteran provide VA with or identify any additional 
sources of evidence that he possessed or knew of that could 
help to substantiate his claims. 

In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b).  Although the January 2005 notice required 
by the VCAA may not have been provided until after the RO 
adjudicated the appellant's claims in May 2002, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled." Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In this case, in a May 2006 letter 
to the veteran, the RO advised him of these  latter two 
elements.  Thus, the Board finds no prejudice to the veteran 
in processing with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, as the Board concludes below that the preponderance 
is against the veteran's claims for service connection for 
PTSD and entitlement to an increased evaluation for 
lumbodorsal strain greater than 20 percent from January 4, 
2000 to April 25, 2003,, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.

Regarding VA's duty to assist and the veteran's claims of 
entitlement to service connection for PTSD and entitlement to 
an increased evaluation for lumbodorsal strain greater than 
20 percent from January 4, 2000 to April 25, 2003, service 
medical and personnel records, post-service VA and private 
clinical treatment and examination reports, and statements of 
the veteran have been associated with the claims file.  In 
addition, in October 2002 and September 2004, the veteran 
provided testimony at hearings at the RO concerning the 
aforementioned claims.  

Finally, with respect to the claim for service connection for 
PTSD, in December 2004, the Board remanded the veteran's 
claim for service connection for PTSD to the RO for 
additional development to include, but not limited to, 
scheduling him for a VA examination to determine if he had a 
diagnosis of PTSD that was related to stressful events in 
service (i.e., serving at the Dover Air Force Base mortuary).  
VA performed this examination in May 2005.  The appellant has 
not reported that any other pertinent evidence that might be 
available which would substantiate his claim for service 
connection for PTSD.  In this regard, although he reported 
having sought counseling for PTSD with an "out-of-system 
provider," he refused to give the name/agency (see, VA 
outpatient report, dated in February 2006).  The Board must 
emphasize for the veteran that the Court has held that the 
duty to assist "is not always a one-way street" and that, 
"[i]f a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Accordingly, under these particular circumstances, the Board 
finds that VA did not have a duty to assist in this regard 
that remains unmet with respect to the disability on appeal.



II.  Service Connection for PTSD

1.  Relevant Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  
Hence, in the absence of proof of a present disability, 
service connection may not be awarded.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The United States 
Court of Appeals for Veterans Claims has held that, under the 
law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  
38 C.F.R. §§  3.304(f), 4.125 (2005).

2.  Factual Background

The veteran contends, in both written statements and in 
hearing testimony before the undersigned in September 2004, 
that he developed PTSD as the result of serving temporary 
duty at the mortuary located within the Dover Air Force base 
between February and June 1991.  

Service medical records are entirely negative for any 
subjective complaints or clinical findings or diagnoses of 
any psychological disorder, to include PTSD.  In addition, 
the appellant's compete service personnel records, to include 
those obtained in response to the Board's December 2004 
remand directives, show that in February 1991, he was 
stationed with the 2291st USAH, first in Columbus, Ohio, then 
in Fort Lee, Virginia.  He was thereafter placed on temporary 
duty with the Company Headquarters of the U.S. Army Garrison 
at Fort Meade, Maryland from February to April 1991, 
following which he was returned to the 2291st USAH in 
Columbus, Ohio.  These records, however, are silent for any 
reference to duty assignments at Dover Air Force base.  While 
the veteran maintained that he had been told that records 
showing that he was at the Dover Air Force base mortuary were 
located at the Kenner Army Hospital in Fort Lee, Virginia, a 
response from that facility was negative for any records 
pertaining to the appellant (see, VA Form 21-8359, 
Information Re: Veteran in Uniformed Services Hospital, dated 
in March 2005). 

Post-service VA and private treatment and examination 
reports, dated from August 1992 to March 2006, are of record.  
In April and July 2001, the veteran was specifically 
evaluated by VA for PTSD , but he was found not to have met 
the criteria.  In July 2001, the examiner specifically 
indicated that due to the absence of active symptoms, as well 
as the absence of a traumatic event which was a clear and 
imminent threat to his safety or personal integrity, his 
duties in the mortuary, while unpleasant, did not seem to 
cause the appellant significant levels of distress (see, VA 
outpatient reported, dated July 12, 2001).

In contrast, an October 2001 VA vocational rehabilitation 
intake evaluation report, which was completed by a 
psychologist, reflects the veteran's contention that he had 
PTSD stemming from duty at the Dover Air Force base mortuary.  
Following evaluation of the veteran the VA psychologist 
concluded that the veteran had PTSD  (see October 2001 VA 
intake report).  

A June 2002 VA outpatient report reflects that the veteran 
did not meet the criteria for PTSD.  

In October 2002, the RO received a statement from R. E. S., 
who contends that he was also assigned to the 2291st USAH in 
1991, and recalled serving with the veteran on a temporary 
duty assignment at the Dover Air Force base mortuary.  
(Parenthetically, the Board observes that the VA granted 
service connection for PTSD for Mr. S., based, in part, on 
his temporary duties at the Dover Air Force base mortuary.  
Interestingly enough, in R. E. S.'s case, the NPRC apparently 
was able to provide a copy of a letter of appreciation from 
the mortuary at issue.

When seen in the VA outpatient clinic in March 2004, the 
veteran reported having been diagnosed with PTSD.  At that 
time, he gave a history of having worked in a mortuary during 
Operation Desert Storm, and that he had to prepare bodies for 
the return home.  A diagnosis of PTSD was not entered at that 
time.  

In May 2005, and pursuant to the Board's December 2004 remand 
directives, the appellant was examined by a VA psychologist.  
At that time, the veteran gave a history with respect to the 
origin of his PTSD as a result of serving in a mortuary at 
Dover Air Force Base, which is consistent with a that 
previously reported herein.  After a review of the claims 
files and a mental status evaluation of the appellant, to 
include psychologist testing, the VA psychologist definitely 
concluded that the appellant did not meet the criteria for a 
diagnosis of PTSD.  In bolstering her opinion, the 
psychologist pointed out that a diagnosis of PTSD was not 
warranted not only because of the appellant's general 
presentation and history provided during the interview, but 
also from his tendency to endorse possible symptoms upon 
psychological testing.  Indeed, the psychologist indicated 
that results from the Minnesota Multiphasic Personality 
Inventory II test could not be used due to the appellant's 
extreme symptom exaggeration, and that it might reasonably be 
termed a malingering profile.  The VA psychologist opined 
that the veteran's overall history revealed alternating 
periods of unstable behavior that generally coincided with 
alcohol and drug use during which both emotion dysregulation 
and drug-related illegal behavior that resulted in 
occupational and social impairment.  Thus, the VA 
psychologist in May 2005 concluded that the current data 
suggested that the veteran's emotional and life problems were 
not caused by or the result of his military service.  

An October 2005 VA outpatient report reflects that a VA 
social worker had evaluated the veteran one month previously.  
It was her opinion that the veteran did not meet the criteria 
for PTSD.  

3.  Analysis

In this case, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  In support of the foregoing conclusion, a review of 
the appellant's claims file does not reveal any service 
medical notation of PTSD.  Moreover, in connection with this 
appeal and pursuant to the Board's December 2004 remand 
directives, the appellant was examined by a VA psychologist 
in May 2005, wherein she definitely concluded that the 
appellant did not meet the criteria for a diagnosis of PTSD.  
In bolstering his opinion, the VA psychologist pointed out 
that a diagnosis of PTSD was not warranted not only because 
of the appellant's general presentation and history provided 
during the interview, but also from his tendency to endorse 
possible symptoms upon psychological testing.  Indeed, the VA 
psychologist indicated that results from the Minnesota 
Multiphasic Personality Inventory II test could not be used 
due to extreme symptom exaggeration and might reasonable be 
termed a malingering profile.  The VA psychologist opined 
that the veteran's overall history revealed alternating 
periods of unstable behavior that generally coincided with 
alcohol and drug use during which both emotion dysregulation 
and drug-related illegal behavior resulted in occupational 
and social impairment.  Thus, the VA psychologist in 2005 
concluded that the current data suggested that the veteran's 
emotional and life problems were not caused by or the result 
of his military service.  

The Board observes that a VA psychologist diagnosed the 
appellant as having PTSD in October 2001 (see, October 2001 
VA intake report).  However, the Board notes that the VA 
psychologist in October 2001 did not link the appellant's 
diagnosis of PTSD to any specific in-service stressors 
claimed by him.  In addition, the PTSD diagnosis provided in 
October 2001 is contradicted by the VA examiner in 2005 who, 
after considering all of the evidence in the claims file, to 
include the appellant's military service, mental status 
examination and psychological testing, determined that the 
veteran did not meet the diagnostic criteria for PTSD.  The 
May 2005 VA psychologist's findings that the veteran tended 
to endorse symptoms on psychologist testing are corroborated 
by an absence in the claims files of a notation verifying his 
presence at the Dover Air Force Base mortuary.  Because of 
the thorough review of the record and the underlying 
explanation for the conclusions, the Board gives the 
diagnosis and opinion of the VA psychologist in 2005 more 
probative weight than the diagnosis provided by the VA 
psychologist in October 2001  See Winsett v. West, 11 Vet. 
App. 420 (1998) (it is not error for the Board to value one 
medical opinion over another, as long as a rationale basis 
for doing so is given).  

Discounting the October 2001 medical evidence concerning the 
diagnosis of PTSD, then, leaves only the veteran's 
unsubstantiated lay testimony that he developed PTSD as a 
result of his active military service .  However, as the 
record does not reflect that the appellant possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation with respect to his PTSD are 
not competent.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  This is 
especially so given that a VA psychologist in May 2005 has 
specifically opined that he did not have PTSD.  Therefore, 
the Board cannot assign any weight to the veteran's lay 
assertion of PTSD.  Accordingly, the Board determines that 
the preponderance of the evidence is against the claim for 
service connection for PTSD.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990);38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).  

II.  Increased Evaluation Claim for Lumbodorsal Strain From 
January 10, 2000 to September 25, 2003

1.  Increased Evaluation Laws and Regulations

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2005).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

2.  Analysis

For the period from January 4, 2000 to September 25, 2003, 
the RO assigned a 10 percent evaluation to the service-
connected lumbodorsal strain under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 [lumbosacral strain] (2002).  The Board 
notes that the schedule for rating disabilities of the spine 
was amended effective September 2003.  The period being 
considered here, i.e., January 4, 2000 to September 25, 2003, 
does not involve consideration of the revised regulations.  
See, 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2005); VAOPGCPREC. 3- 2000 [revised regulatory provisions 
may not be applied to any time period before the effective 
date of the change].

Under 38 C.F.R. § 4.71, Diagnostic Code 5295 (2002), a 40 
percent rating was assigned for severe symptoms with listing 
of the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space; or, 
some of the above with abnormal mobility on forced motion.  A 
20 percent rating was assigned for symptoms with muscle spasm 
on extreme forward bending, and loss of lateral spine motion, 
unilateral, in a standing position.  A 10 percent was 
assigned where there was evidence of lumbosacral strain with 
characteristic pain on motion.  Id. 

Under 38 C.F.R. § 4.71, Diagnostic Code 5292 (2002), a 40 
percent rating was assigned for severe limitation of lumbar 
spine motion.  A 20 percent rating was assigned for moderate 
limitation of lumbar spine motion.  A 10 percent was 
warranted for slight limitation of lumbar spine motion.  Id.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), a 60 
percent rating was assigned for pronounced, persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent rating was assigned for severe, recurring attacks 
with intermittent relief.  A 20 percent rating was assigned 
for intervertebral disc syndrome with moderate recurring 
attacks.  A 10 percent rating was assigned for mild 
intervertebral disc syndrome.  Id.

With respect to the veteran's request for an increased rating 
greater than 10 percent for lumbodorsal strain from January 
4, 2000 to September 25, 2003, there is no medical evidence 
reflecting that the veteran has muscle spasms on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position, or severe lumbosacral strain, so as to 
warrant a higher rating under Diagnostic Code 5295 (2002).  
In support of the foregoing conclusion, an April 2001 VA 
outpatient report reflects that upon physical evaluation of 
the veteran's spine, there was no palpable spasm, tenderness 
or deformity.  There was full range of motion of the spine.  
An assessment of muscle strain was entered (see, VA 
outpatient report, dated April 24, 2001).  In addition, a VA 
hospitalization report, dated from May to November 2001, 
reflects that the veteran had received Motrin for back pain, 
but that he had not refilled his prescription in many months.  
Overall, there are no abnormal findings that would support a 
conclusion that the veteran has increased in impairment of 
the lumbar spine, such as is needed for the assignment of a 
higher rating under Diagnostic Code 5295 (2002). 

The Board has also considered whether a higher rating is 
warranted under the other diagnostic codes applicable to the 
period of time under consideration, i.e., January 4, 2000 to 
September 25, 2003.  With respect to range of motion of the 
lumbar spine, Diagnostic Code 5292 would not afford the 
veteran a higher rating.  As noted previously, for a 20 
percent rating under Diagnostic Code 5292 (2002), the 
evidence must demonstrate that the veteran has moderate 
limitation of motion of the lumbar spine.  Words such as 
"moderate" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 
38 C.F.R. § 4.6 (2005).  It should also be noted that use of 
terminology such as "moderate" by VA examiners and other 
medical professionals, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.
38 C.F.R. §§ 4.2, 4.6 (2005).

Based on the findings reported above, the Board finds such 
measurements reflective of no more than slight limitation of 
motion.  In so finding, the Board notes that, under the 
current regulations governing disorders of the spine, normal 
range of flexion for the thoracolumbar spine is shown as 90 
degrees, with normal extension to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V (2005).  While this reference is not 
included in the regulations in effect prior to September 
2003, the Board believes that it may appropriately be used as 
a reference in the Board's determination as to whether the 
measured ranges of motion are slight or moderate in degree.  
In this case, and as noted above, when seen in the VA 
outpatient clinic in late April 2001, the veteran had full 
range of motion of the spine (see, VA outpatient report, 
dated April 24, 2001).  See 38 C.F.R. §§ 4.40 and 4.45 
(2005); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Thus, in the absence of evidence 
demonstrating that the veteran has moderate limitation of 
motion of the lumbar spine during the period in question, a 
higher rating under Diagnostic Code 5292 (2002) is also not 
warranted.  

Although service connection appears to have been granted 
specifically for lumbodorsal strain during the period from 
January 4, 2000 to September 25, 2003, the Board has also 
considered whether a higher rating is warranted under 
Diagnostic Code 5293 (2002).  As noted previously, that code 
provides that a 20 percent evaluation is warranted for 
moderate symptomatology, with recurring attacks of 
intervertebral disc syndrome.  As discussed above, the 
clinical evidence with respect to limitation of motion, if 
considered a component of intervertebral disc syndrome, is no 
more than slight.  With respect to other symptoms compatible 
with intervertebral disc syndrome, the Board finds very 
little evidence to support such impairment for the period in 
question.  In this regard, X-rays of the lumbar spine, 
performed by VA in April 2000, showed only minimal 
hypertrophic changes at L4-5 with no significant 
intervertebral disk space narrowing (italics added).  The 
visualized pedicles and transverse processes were preserved.  
No significant abnormality was seen (see, VA report, dated 
April 10, 2000).  Thus, in the absence of any clinical 
evidence of symptoms compatible with intervertebral disc 
syndrome, an increased evaluation greater than 10 percent for 
service-connected lumbodorsal strain for the period in 
question under Diagnostic Code 5293 (2002) is also not 
warranted. 

The Board also notes that while the amended schedule for 
rating disabilities of the spine is not for application 
during the period under consideration here, a separate 
amendment was made to the regulations governing 
intervertebral disc syndrome, and that change was made 
effective in August 2002.  The amended version of Diagnostic 
Code 5293 (2003) allows for a 20 percent rating where there 
is evidence of incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  Incapacitating episodes are 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that require bed rest prescribed 
by a physician and treatment by a physician.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293, as amended by 67 
Fed. Reg. 54345-54349 (Aug. 22, 2002).  In this case, the 
evidence for the period in question, January 4, 2000 to 
September 25, 2003, contains no evidence of incapacitating 
episodes requiring bed rest as being prescribed by a 
physician as a result of the service-connected lumbodorsal 
strain.
 
In sum the evidence of record, reflecting the period form 
January 4, 2000 to September 25, 2003, shows that the veteran 
suffered impairment due to his low back disability that was 
no more than slight in degree, and which was not productive 
of muscle spasm on extreme forward bending, or loss of 
lateral spine motion, unilateral, in a standing position.  
Based on such findings, the Board concludes that the 
disability more nearly approximates the criteria for a 10 
percent rating than those for a 20 percent rating under 
38 C.F.R. § 4.17a, Diagnostic Codes 5292, 5293, 5295 (2002) 
for the service-connected lumbodorsal strain for the period 
from January 4, 2000 to September 25, 2003.  

3.  Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his low back strain during the period 
from January 4, 2000 to September 25, 2003, and he has not 
undergone surgery for his low back strain.

In sum, there is no indication in the record that this case 
involves such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

Service connection for PTSD is denied. 

For the period from January 4, 2000 to September 25, 2003, an 
increased evaluation greater than 10 percent for lumbodorsal 
strain is denied. 


REMAND

In statement to the RO, dated in late March 1996, the veteran 
indicated that he had continued to seek treatment for his low 
back, to include physical therapy, at the VA Medical Center 
(VAMC) Wade Park, Cleveland, Ohio.  While treatment records 
from the aforementioned VA facility, dating from March 1994 
to March 1996, are contained in the claims files, recent 
treatment records are absent.  As these records might contain 
information that is relevant to his increased evaluation 
claim on appeal, they should be secured on remand to the RO.  
See Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

By a March 2006 rating action, the RO assigned a 20 percent 
rating to the service-connected lumbosacral strain, effective 
September 26, 2003.  Later that same month, in a statement to 
the RO, the veteran expressed his disagreement with the 
effective date assigned to the 20 percent rating for his 
lumbosacral strain, i.e., September 26, 2003 (see, VA Form 
21-4138, Statement in Support of Claim, paragraph 1, dated 
March 29, 2006).  Thus, the Board accepts the statement as a 
timely filed notice of disagreement with respect to the 
effective date assigned for a 20 percent rating for 
lumbosacral strain.  Under these circumstances, the appellate 
process has commenced and the veteran is entitled to a 
Statement of the Case (SOC) on the issue of entitlement to an 
effective date prior to September 26, 2003 for a 20 percent 
rating for lumbosacral strain.  Accordingly, a remand is 
warranted. 
See Manlincon v. West, 12 Vet. App. 341, 240-41 (1999).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The RO should furnish the veteran 
(and his representative if any) a SOC 
that addresses the issue of entitlement 
to an effective date earlier than 
September 26, 2003 for a 20 percent 
rating for lumbosacral strain, to 
include notification of the need, and 
the appropriate time period, in which 
to file a substantive appeal to perfect 
his appeal on this issue.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his service-
connected lumbosacral strain since April 
2001, which have not been previously 
secured and associate them with the 
claims file, to specifically include all 
clinical treatment reports from the VAMC 
Wade Park in Cleveland, Ohio, dating from 
March 1996  (see, VA Form 21-4138, 
Statement in Support of Claim, dated 
March 29, 2006).  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims files.
   
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in
38 C.F.R. § 3.159 (2005).  If records 
sought are not obtained, the RO should 
notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts that 
were taken to obtain them and provide 
the appellant an opportunity to submit 
them.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, to include, but not 
limited to, scheduling the veteran for a 
VA examination(s) of his low back, the RO 
should re-adjudicate the issue of 
entitlement to an increased evaluation 
for service-connected lumbosacral strain, 
currently evaluated as 20 percent 
disabling, from September 26, 2003.   

If the benefit sought on appeal remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


